DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 25 June 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-8 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galluzzo et al (US 2015/0032252 A1, hereinafter Galluzzo) in view of LaValley et al (US2012/0242974 A1, hereinafter LaValley).
Regarding claim 1, Galluzzo discloses a robot controller (Figure 2, processor(s) 218, 220) that couples a three-dimensional measuring device (Figures 1A-B & 4, sensor(s) 110, 150) configured to perform three-dimensional measurement of an object using a laser beam and a human detection sensor (Figures 1A-B & 4, sensor(s) 110, 150) configured to detect a person based on an image obtained by imaging a detection range including the object (Figures 1A-2 & 4; at least as in paragraphs 0052-0053, 0056 and 0076, specifically as in at least paragraph 0056 wherein “the sensors (150, 110) detect a human or obstacle in close proximity”, and further as in at least paragraph 0076, wherein “The sensors (150, 110) may be 3D depth cameras, color cameras, laser ranging devices or any combination thereof. These sensors (150, 110) in a preferred embodiment provide high resolution 3D point data to the manipulation robot 100 that details the presence of physical objects within their field of view.”), the robot controller comprising: 
a human detection signal receiver configured to receive, from the human detection sensor, a signal indicating that the person is present within the detection range (Figures 1A-2 & 4; at least as in paragraphs 0052-0053, 0056 and 0076, specifically as in at least paragraph 0052 wherein the onboard computer processor 218 
a processor (Figure 2, processor(s) 218, 220) configured to control a robot arm (Figures 1A-B & 4, manipulator/robotic arm 120) based on the signal (Figures 1A-2 & 4; at least as in paragraphs 0052-0053, 0056 and 0076, specifically as in at least paragraph 0052 wherein the onboard computer processor 218 utilizes data from sensors (150,110), to output control signals…”), 
wherein when the human detection signal receiver receives, from the human detection sensor, the signal indicating that the person is present within the detection range, the processor controls the robot arm to a direction different from a direction of the person (Figures 1A-2 & 4; at least as in paragraphs 0052-0053, 0056 and 0076, specifically as in at least paragraph 0056, wherein based on the detection of an unstable and/or unsafe condition (i.e. detection of a human and/or obstacle), the manipulation robot may be configured to stop, control the robot speed and/or direction of operation).  Galluzzo is silent specifically regarding wherein the processor controls the robot arm to set an emitting direction of the laser beam to a direction different from a direction of the person.
LaValley discloses a three-dimensional measuring device (at least as shown in Figure 1) that performs 3D measurement(s) of an object (Figure 1, person 50), wherein said three-dimensional measuring device includes a human detection information receiver (Figure 1, laser sensor system 10) configured to receive information from a human detection sensor (Figures 1-3, laser sensor unit 80) that detects a person 
Regarding claim 2, in view of the above combination of Galluzzo and LaValley, LaValley further discloses wherein the processor controls the robot arm to emit the laser beam toward a member that absorbs or scatters a part of the laser beam (Figure 1; at least as in paragraphs 0021-0023, 0028, 0033-0036 and 0039).
Regarding claim 3, in view of the above combination of Galluzzo and LaValley, LaValley further discloses wherein the detection range includes an irradiation range of the laser beam (Figure 1; at least as in paragraphs 0021-0023, 0028, 0033-0036 and 0039).
Regarding claim 4, in view of the above combination of Galluzzo and LaValley, LaValley further discloses wherein the detection range is divided into two or more regions, and when the human detection signal receiver receives, from the human detection sensor, the signal indicating that the person is present within the detection range of the human detection sensor, the processor controls the robot arm to emit the laser beam toward a side of a region different from a region where the person is detected (Figure 1; at least as in paragraphs 0021-0023, 0028, 0033-0036 and 0039).
Regarding claim 5, Galluzzo discloses a robot system, comprising: 
a robot (Figures 1A-B & 4, robot 100) including a robot arm (Figures 1A-B & 4, manipulator/robotic arm 120); 
a three-dimensional measuring device (Figures 1A-B & 4, sensor(s) 110, 150) disposed in the robot arm and configured to perform three-dimensional measurement of an object using a laser beam (Figures 1A-2 & 4; at least as in paragraphs 0052-0053, 
a human detection sensor (Figures 1A-B & 4, sensor(s) 110, 150) disposed in the robot arm and configured to detect a person based on an image obtained by imaging a detection range including the object (Figures 1A-2 & 4; at least as in paragraphs 0052-0053, 0056 and 0076, specifically as in at least paragraph 0056 wherein “the sensors (150, 110) detect a human or obstacle in close proximity”, and further as in at least paragraph 0076, wherein “The sensors (150, 110) may be 3D depth cameras, color cameras, laser ranging devices or any combination thereof. These sensors (150, 110) in a preferred embodiment provide high resolution 3D point data to the manipulation robot 100 that details the presence of physical objects within their field of view.”); and 
a robot controller (Figure 2, processor(s) 218, 220) configured to control the robot (Figures 1A-2 & 4; at least as in paragraphs 0052-0053, 0056 and 0076, specifically as in at least paragraph 0052 wherein the onboard computer processor 218 utilizes data from sensors (150,110), to output control signals…”), wherein the robot controller includes: 
a human detection signal receiver configured to receive, from the human detection sensor, a signal indicating that the person is present within the detection range (Figures 1A-2 & 4; at least as in paragraphs 0052-0053, 0056 
a processor (Figure 2, processor(s) 218, 220) configured to control the robot arm based on the signal (Figures 1A-2 & 4; at least as in paragraphs 0052-0053, 0056 and 0076, specifically as in at least paragraph 0052 wherein the onboard computer processor 218 utilizes data from sensors (150,110), to output control signals…”), and 
when the human detection signal receiver receives, from the human detection sensor, the signal indicating that the person is present within the detection range, the processor controls the robot arm to a direction different from a direction of the person (Figures 1A-2 & 4; at least as in paragraphs 0052-0053, 0056 and 0076, specifically as in at least paragraph 0056, wherein based on the detection of an unstable and/or unsafe condition (i.e. detection of a human and/or obstacle), the manipulation robot may be configured to stop, control the robot speed and/or direction of operation).  Galluzzo is silent specifically regarding wherein the processor controls the robot arm to set an emitting direction of the laser beam to a direction different from a direction of the person.
LaValley discloses a three-dimensional measuring device (at least as shown in Figure 1) that performs 3D measurement(s) of an object (Figure 1, person 50), wherein said three-dimensional measuring device includes a human detection information receiver (Figure 1, laser sensor system 10) configured to receive information from a 
Regarding claim 6, in view of the above combination of Galluzzo and LaValley, LaValley discloses the robot system further comprising a member configured to absorb or scatter a part of the laser beam, wherein the processor controls the robot arm to emit the laser beam toward the member that absorbs or scatters a part of the laser beam (Figure 1; at least as in paragraphs 0021-0023, 0028, 0033-0036 and 0039).
Regarding claim 7, in view of the above combination of Galluzzo and LaValley, LaValley further discloses wherein the detection range includes an irradiation range of the laser beam (Figure 1; at least as in paragraphs 0021-0023, 0028, 0033-0036 and 0039).
Regarding claim 8, in view of the above combination of Galluzzo and LaValley, LaValley further discloses wherein the detection range is divided into two or more regions, and when the human detection signal receiver receives, from the human detection sensor, the signal indicating that the person is present within the detection range of the human detection sensor, the processor controls the robot arm to emit the laser beam toward a side of a region different from a region where the person is detected (Figure 1; at least as in paragraphs 0021-0023, 0028, 0033-0036 and 0039).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664